— Order affirmed, without costs. All concur, Simons, J. P., not participating. Memorandum: In affirming Family Court, we do not adopt its findings that a binding contract was made between the parties. It is undisputed that the attorney for the Department of Social Services made an unsolicited offer of an adjournment in contemplation of dismissal to the attorney for respondent Aaron McKnight, which offer, after consultation, was accepted by respondent McKnight. Although the record reveals a subsequent disagreement with that disposition by one employee of the petitioning agency, petitioner did not withdraw its consent or object to the disposition. As a matter of fact, petitioner participated in establishing the terms and conditions of the order which was then submitted by the petitioner to the Family Court. Under the circumstances, we find substantial compliance with the consent requirements of .the statute (Family Ct Act, § 1039). (Appeal from order of Monroe County Family Court, Willis, J. — neglect.) Present — Simons, J. P., Callahan, Doerr, Boomer and Moule, JJ.